FILED IN COURT OF APPEALS
                                                12th Court of Appeals District




                                                                       FILF COPY


         RE:   Case No.   15-0037                                 DATE:      3/30/2015
         COA #:   12-13-00344-CV      TC#:   CV-01271-12-3
STYLE:   LOUIE LAWSON,    REPRESENTATIVE OF THE ESTATE OF CAROLYN BURNS
    v.   CITY OF DIBOLL,     TEXAS


      Today the Supreme Court of Texas granted the motion for
extension of time to file response in the above-referenced case.
The response is due to be filed no later than April 6, 2015.
FURTHER REQUESTS FOR EXTENSIONS OF TIME WILL BE DISFAVORED.




                               MS.   CATHY   S.   LUSK
                               CLERK, TWELFTH COURT OF APPEALS
                               1517 WEST FRONT, SUITE 354
                               TYLER, TX  75702